                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TODD F. SMITH and PATRICIA A.                        )
LIVESAY SMITH,                                       )
                                                     )
                     Plaintiffs,                     )   Case No: 1:18-cv-07979
                                                     )
       v.                                            )   Hon. Manish S. Shah
                                                     )
Wells Fargo Bank, N.A.,                              )
                                                     )
                     Defendant.                      )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s order of May 28, 2020 (Dkt. # 49), Plaintiffs Todd F. Smith and

Patricia A. Livesay-Smith and Defendant Wells Fargo Bank, N.A. (collectively, the “Parties”)

report as follows:

       As previously reported, document discovery in this matter is substantially complete.

Three previously-noticed depositions have been generally deferred while the Parties pursue

settlement discussions. There are no unresolved motions currently before the Court.

       The Parties continue to make progress through settlement negotiations. As the Court is

aware, as part of these discussions, Plaintiffs have requested that Wells Fargo re-review them for

a potential loan modification following a prior denial. As part of its response to the hardships

facing its customers during the current pandemic, Wells Fargo has extended to Plaintiffs (and

Plaintiffs have accepted) a period of forbearance, after which they will be able to submit a new

application for review.

       Accordingly, the Parties request that the Court stay this matter for 90 days to allow

settlement discussions to continue and set the matter for a subsequent hearing on status of

Plaintiffs’ loss mitigation request and associated settlement discussions.




                                                 1
Dated: June 4, 2020

Respectfully submitted,                        Respectfully submitted,

/s/ Sharon A. Harris_____________              /s/ Tyler D. Alfermann
Sharon A. Harris                               Michael Bornhorst
ZIMMERMAN LAW OFFICES, P.C.                    Tyler D. Alfermann
77 West Washington Street, Suite 1220          Kristin Steinkamp
Chicago, Illinois 60602                        MAYER BROWN LLP
sharon@attorneyzim.com                         71 South Wacker Drive
                                               Chicago, Illinois 60606
Marc E. Dann                                   (312) 782-0600 (tel)
DannLaw                                        (312) 701-7711 (fax)
2728 Euclid Ave., Ste. 300                     mbornhorst@mayerbrown.com
Cleveland, OH 44115                            talfermann@mayerbrown.com
Ph. 216-373-0539                               ksteinkamp@mayerbrown.com
mdann@dannlaw.com
Counsel for Plaintiffs Todd F. Smith and       Counsel for Defendant Wells Fargo Bank, N.A.
Patricia A. Livesay Smith




                                           2
                               CERTIFICATE OF SERVICE

       I, Tyler D. Alfermann, an attorney, hereby certify that on June 4, 2020, I caused a true
and correct copy of the foregoing Joint Status Report to be filed and served electronically via
the court’s CM/ECF system.


                                                   __/s/ Tyler D. Alfermann____________
                                                   Tyler D. Alfermann
                                                   MAYER BROWN LLP
                                                   71 South Wacker Drive
                                                   Chicago, Illinois 60606
                                                   Phone: (312) 782-0600
                                                   Fax: (312) 701-7711
                                                   E-mail: talfermann@mayerbrown.com
